 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EGOROV DMITRIY,                                  No. 2:20-cv-00010-TLN-KJN
12                       Plaintiff,
13            v.                                      ORDER DISMISSING WITH PREJUDICE
                                                      AND DECLARING PLAINTIFF A
14   KUCHUR BELLA,                                    VEXATIOUS LITIGANT
15                       Defendant.
16

17            On March 16, 2020, the magistrate judge filed findings and recommendations (ECF No.

18   5), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28   ///
                                                      1
 1         1. The findings and recommendations (ECF No. 5) are ADOPTED IN FULL;

 2         2. Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE;

 3         3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED as moot;

 4         4. Plaintiff is DECLARED a Vexatious Litigant; and

 5         5. The Court ISSUES the following pre-filing order, as more fully described in Section

 6            II.D. of the Magistrate Judge’s findings and recommendations (ECF No. 5):

 7                a. Any future filing, of any kind, by Plaintiff in the United States District Court

 8                   for the Eastern District of California shall contain the following words in all

 9                   capital letters at the top of the front page: “PLAINTIFF HAS BEEN

10                   DECLARED A VEXATIOUS LITIGANT, AS PER CASE NO. 2:20-cv-10-

11                   TLN–KJN-PS.” If a proposed filing does not contain that heading, the Clerk

12                   of the Court shall lodge (not file) the proposed filing, nor shall the Court

13                   review it –– any incomplete filings shall be returned to Plaintiff without further

14                   action of the Court;

15                b. If Plaintiff submits an action as a self-represented plaintiff accompanied by the

16                   required heading, the Clerk of the Court is directed to open the matter as a

17                   miscellaneous case to be considered by the General Duty Judge of this Court.

18                   The Duty Judge shall then determine whether the case is in fact non-frivolous.

19                   If it is frivolous, the Duty Judge shall dismiss the action without comment,

20                   pursuant to this pre–filing order. If it is not frivolous, the Duty Judge shall
21                   order the Clerk to allow the complaint to be filed as normal; and

22                c. The requirements of subparagraphs (a) and (b) shall be waived if Plaintiff's

23                   filing is made on his behalf by a licensed attorney at law in good standing who

24                   signs the filing as the attorney of record for Plaintiff.

25   ///

26   ///
27   ///

28   ///
                                                    2
 1         IT IS SO ORDERED.

 2   DATED: April 7, 2020

 3

 4

 5
                               Troy L. Nunley
 6                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            3
